NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



        United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                         April 6, 2007

                                            Before

                      Hon. KENNETH F. RIPPLE, Circuit Judge

                      Hon. ILANA DIAMOND ROVNER, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge


No. 01-1772

UNITED STATES OF AMERICA,                           Appeal from the United States
    Plaintiff-Appellee,                             District Court for the Eastern
                                                    District of Wisconsin.
               v.
                                                    No. 98 CR 104
LARRY OLSON, also known
as OREO,                                            Lynn Adelman,
     Defendant-Appellant.                           Judge.


                                           ORDER

        Larry Olson appealed his conviction and sentence for racketeering and drug conspiracy
charges. We affirmed his conviction, United States v. Olson, 450 F.3d 655 (7th Cir. 2006), and
ordered a limited remand to ask whether the district court would have imposed the same sentence
under an advisory regime. United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), cert.
denied, 126 S. Ct. 1343 (2006). The district court has now indicated that it would likely impose a
different sentence in light of the additional discretion afforded by United States v. Booker, 543
U.S. 220 (2005). The district court therefore asks us to vacate Olson's sentence and remand for
resentencing. In their responses to the district court's statement, both Olson and the government
ask us to vacate Olson's sentence and remand for resentencing. Therefore, we VACATE Olson's
sentence and REMAND for resentencing.